NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



SETH TAYLOR,                              )
                                          )
              Appellant,                  )
                                          )
v.                                        )      Case No. 2D18-1598
                                          )
STATE OF FLORIDA,                         )
                                          )
              Appellee.                   )
                                          )

Opinion filed June 28, 2019.

Appeal from the Circuit Court for
Pinellas County; James Pierce, Acting
Circuit Judge.

Terry P. Roberts of Law Office of Terry
P. Roberts, Tallahassee, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and David Campbell,
Assistant Attorney General, Tampa, for
Appellee.


ROTHSTEIN-YOUAKIM, Judge.

              Seth Taylor appeals from the trial court's judgment of criminal contempt.

We do not doubt for an instant that the trial judge heard what he maintains he heard.

But we have read the official transcript and have repeatedly listened to the official

recording of the shelter hearing, and competent substantial evidence does not support a
finding that it was Taylor who said it. See Almeida v. State, 737 So. 2d 520, 524 n.9

(Fla. 1999) (conducting an independent review of the transcript and tape of a custodial

interrogation, concluding that the audiotape "belied" one of the trial court's factual

findings, and recognizing that insofar as a ruling is based on a videotape or audiotape,

the trial court "has no special vantage point"); State v. Thompson, 193 So. 3d 916, 919

(Fla. 2d DCA 2016) ("An appellate court may independently review the audio recording

of an interview to assess whether competent, substantial evidence supports the trial

court's findings." (citing Cuervo v. State, 967 So. 2d 155, 160 (Fla. 2007))).

              Accordingly, the judgment is reversed.


BLACK and SALARIO, JJ., Concur.




                                            -2-